In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00379-CV
                               __________________

                           PHILLIP SNEED, Appellant

                                          V.

                       MARGARITA STAMAT, Appellee

__________________________________________________________________

               On Appeal from the 279th District Court
                       Jefferson County, Texas
                      Trial Cause No. F-226,497
__________________________________________________________________

                           MEMORANDUM OPINION

      Appellant Phillip Sneed appeals the trial court’s Final Decree of Divorce. The

decree appointed Sneed and Appellee Margarita Stamat joint managing conservators

of their minor child, with Stamat having the exclusive right to designate the child’s

primary residence and to make educational and medical decisions for the child. Both

parties were represented by counsel in the trial court.

      The underlying divorce proceeding was originally filed by Appellant against

Appellee, Appellee was served by publication, and Appellant received a default

                                          1
judgment of divorce and was appointed as sole custodian of the minor child.

Appellee filed a motion for new trial, which was granted. Appellee also filed a

general denial and a counterpetition for divorce. The trial court put temporary orders

in place pending the final hearing. Both parties were represented by attorneys during

the underlying proceedings.

      After a bench trial, the judge found that the parties were divorced, Appellee

was named the conservator with the right to designate the residence of the child,

make educational decisions, medical and psychological decisions for the child, and

Appellant was ordered to pay child support in the amount of $500 per month.

Appellant filed a pro se notice of appeal wherein he stated he was appealing the

“order and judgment divorce” entered on “September 30, 2019.” According to the

record before us, the Judgment entered of record on September 30, 2019 states

therein that the divorce was “judicially PRONOUNCED AND RENDERED in court

at Beaumont, Jefferson County, Texas, on August 30, 2019 and further noted on the

court’s docket sheet on the same date[] but signed on September 30, 2019.”

      Appellant’s pro se “brief” on appeal identifies the following as issues:

      (1) What is considered the best interest of the Child in Texas?
      (2) In Texas when you file a lawsuit do you have the right to unbiased
      justice?
      (3) When you work with a lawyer, do you have the right to adequate
      and competent legal representation?




                                          2
Appellant seeks the following relief: to reverse the trial court’s decision or to be

granted another trial, to be granted sole managing conservator of his minor child,

that his ex-wife be ordered to pay child support, and that his ex-wife be given

visitation on the first, third, and fifth weekends of the month.

      We construe an appellant’s pro se brief liberally. See Giddens v. Brooks, 92

S.W.3d 878, 880 (Tex. App.—Beaumont 2002, pet. denied) (“pro se pleadings and

briefs are to be liberally construed[]”); see also Sterner v. Marathon Oil Co., 767

S.W.2d 686, 690 (Tex. 1989) (a reviewing court construes points of error liberally

to obtain a just, fair, and equitable adjudication of the parties’ rights). Nevertheless,

a pro se litigant is held to the same standards as licensed attorneys and must comply

with applicable laws and rules of procedure. Mansfield State Bank v. Cohn, 573

S.W.2d 181, 184-85 (Tex. 1978). Pro se parties must comply with the rules

governing preservation of error and requiring adequate briefing and citations to the

record. Redmond v. Kovar, No. 09-17-00099-CV, 2018 Tex. App. LEXIS 925, at

**5-7 (Tex. App.—Beaumont Feb. 1, 2018, no pet.) (mem. op.) (citing Ramey v.

Fed. Home Loan Mortg. Corp., No. 14-14-00147-CV, 2015 Tex. App. LEXIS 6039,

at *4 (Tex. App.—Houston [14th Dist.] June 16, 2015, no pet.) (mem. op.)). “The

appellate court has no duty to brief issues for an appellant.” In re A.E., 580 S.W.3d

211, 219 (Tex. App.—Tyler 2019, pet. denied) (citing Huey v. Huey, 200 S.W.3d

851, 854 (Tex. App.—Dallas 2006, no pet.)).

                                           3
      An appellate brief “‘must contain a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the record.’” See

Ross v. St. Luke’s Episcopal Hosp., 462 S.W.3d 496, 500 (Tex. 2015) (quoting Tex.

R. App. P. 38.1(i)). The failure to provide citations, argument, and analysis as to an

appellate issue may waive the issue. Id. (citing ERI Consulting Eng’rs, Inc. v.

Swinnea, 318 S.W.3d 867, 880 (Tex. 2010)).

      In this case, Appellant’s brief identifies three alleged issues, but the brief fails

to identify the applicable law or legal standard for each issue and then also fails to

explain how the trial court erred with reference to the record or applicable law.

Appellant generally describes what he believes happened at the trial court, complains

about the trial court’s rulings, and alleges some type of bias of the trial court, but he

fails to provide record references, legal citations, and analysis applying the facts to

the law. The Appellant’s brief fails to satisfy Rule 38.1. His brief generally contains

bare assertions of error or allegations, and we conclude that he has presented nothing

for review on appeal and waived our review of those complaints. See Washington v.

Bank of N.Y., 362 S.W.3d 853, 854 (Tex. App.—Dallas 2012, no pet.) (bare

assertions of error, without argument or authority, present nothing for review on

appeal); Tesoro Petroleum Corp. v. Nabors Drilling USA, Inc., 106 S.W.3d 118, 128

(Tex. App.—Houston [1st Dist.] 2002, pet. denied); see also Fredonia State Bank v.




                                           4
Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex. 1994) (“a point may be waived

due to inadequate briefing[]”).

         To the extent Appellant’s brief asserts a claim that he was denied the effective

assistance of counsel, we have previously explained that “‘[t]he doctrine of

ineffective assistance of counsel does not extend to most civil cases, including

divorce cases.’” Jackson v. Jackson, No. 09-16-00189-CV, 2018 Tex. App. LEXIS

1908, at **1-2 (Tex. App.—Beaumont Mar. 15, 2018, no pet.) (mem. op.) (quoting

Sherwood v. Sherwood, No. 09-15-00133-CV, 2016 Tex. App. LEXIS 1939, at *2

(Tex. App.—Beaumont Feb. 25, 2016, no pet.) (mem. op.)); Blair v. McClinton, No.

01-11-00701-CV, 2013 Tex. App. LEXIS 8048, at *8 (Tex. App.—Houston [1st

Dist.] July 2, 2013, pet. denied) (mem. op.); see also Chrisman v. Chrisman, 296

S.W.3d 706, 707 (Tex. App.—El Paso 2009, no pet.).

         We overrule all of Appellant’s issues, we affirm the judgment of the trial

court.

         AFFIRMED.


                                                       _________________________
                                                           LEANNE JOHNSON
                                                                 Justice

Submitted on March 4, 2021
Opinion Delivered March 18, 2021

Before Golemon, C.J., Horton and Johnson, JJ.

                                             5